18-23538-rdd     Doc 1446-1     Filed 12/28/18 Entered 12/28/18 15:59:36           Memo of law
                                           Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 WHITE PLAINS DIVISION
 IN RE                                                   CHAPTER 11

 SEARS HOLDINGS CORPORATION, ET AL                       CASE NO. 18-23538 (RDD)

                                                         (Jointly Administered)
                       DEBTOR
                                                         MOTION DATE: February 14,2019

                                                         MOTION TIME: 10:00am


                           MEMORANDUM OF LAW IN SUPPORT
   OF MOVANTS MOTION FOR RELIEF FROM AUTOMATIC STAY NUNC PRO TUNC

                                             FACTS


         This application is before the Court on Motion of WellsFargo Bank, N.A. as servicing

agentfor Deutsche Bank National Trust Company, as Trustee for Fremont Home Loan Trust

2006-1 Asset-Backed Certificates, Series 2006-1 ("Movant"), seeks relief from the automatic

 stay as to the property located at 845 East 219^ Street, Bronx, New York 10467 (the
"Premises").


         On January 20, 2006, Bradley and Loma Rutty borrowed $315,000.00 from Fremont

Investment & Loan as evidenced by a note (the "Note").SaidNote is secured by a mortgage from

Bradley and Loma Rutty on certain real property, commonly known as 845 East 219*'^ Street,
Bronx, New York 10467, and specifically described in said mortgage (the "Property"). The

Mortgage was assigned from Mortgage Electronic Registration Systems, Inc. as nominee for

Fremont Investment Loan to Deutsche Bank National Trust Company, as Trustee for Fremont

Home Loan Trust 2006-1.

         On November 28, 2003 Sears Roebuck and Co recorded a judgment lien against Bradley

B. Rutty and the Property in the amount of $4,305.10 under Index # B03-57256.
18-23538-rdd       Doc 1446-1      Filed 12/28/18 Entered 12/28/18 15:59:36               Memo of law
                                              Pg 2 of 3




          Sears Holdings Corporation, et al filed bankruptcy under case number 18-23538, which

 case is being jointly administered

                                                 POINT 1




         This Movant is entitled to nunc pro tune relief from the automatic stay as requested in the

 within motion.


         The Movant has filed a motion for relief from the automatic stay with respect to the real

 property known as 845 East 219^^^ Street, Bronx, New York 10467.
         Section 362(d)(1) and (2) provide as follows:

         (d)      On request of a party in interest and after notice and a hearing, the Court shall

 grant relief from the stay provided under subsection (a) of this section, such as by terminating,

 annulling, modifying, or conditioning such stay-

                  (1)    for cause, including the lack of adequate protection of an interest in the

 Property of such party in interest;

                  (2)    with respect to a stay of an act against property under subsection (a) of this

 section, if-

                  (A)    the Debtor does not have any equity in such property;

                (B)      such property is not necessary to an effective reorganization.

         Section 362(d) is mandatory, not permissive. The Court shall grant relief from the stay

 for any of the reasons stated in the three subsections. In re Elmira Litho. Inc.. 174 B.R, 892, 900

 (Bk. Ct. S.D.N.Y. 1994); In re Touloumis. 170 B.R. 825, 827 (Bk. Ct. S.D.N.Y. 1994); In re

Kleinman. 156 B.R. 131,136 (Bk. Ct. S.D.N.Y. 1993); In re Diplomat Electronics Corp.. 82 B.R. 688,

 692 (Bk. Ct. S.D.N.Y. 1988).
18-23538-rdd       Doc 1446-1       Filed 12/28/18 Entered 12/28/18 15:59:36                  Memo of law
                                               Pg 3 of 3



          Further, if any of the grounds for reHeffrom stay apply the Court must grant the relief from stay.

          Under Bankruptcy Code § 362(d)(1) relief may be granted for cause if the Debtor has failed to

 provide the secured creditor with adequate protection for its interest in the Property. Rutty's mortgage is

 in default to Movant and as such the Movant is entitled to pursue its remedies under state law including

 foreclosure. Movant desires to continue its foreclosure on the premises due to the ongoing default by

 Loma and Bradley Rutty under the Mortgage. Due to the default, Movant's security interest is not

 adequately protected and as such pursuantto 362(d)(1)cause exists to terminate the automatic stay to

 allow the Movant to proceed with the foreclosure.

                 Further, pursuant to 362(d)(2) the real property is not necessary to an effective

 reorganization of the Debtor.    In conclusion, Movant requests that this Court grant its motion for relief

 from the automatic stay with respect to the real property as described in the motion.

 Dated:                  2^^       2018



                                                  Michael J. Chatwin
                                                  Bankruptcy Attorney
                                                  Shapiro, DiCaro & Barak, LLC
                                                  Attorneys for Wells Fargo Bank, N.A. as servicing
                                                  agent for Deutsche Bank National Trust Company,
                                                  as Trustee for Fremont Home Loan Trust 2006-1
                                                  Asset-Backed Certificates, Series 2006-1
                                                  175 Mile Crossing Boulevard
                                                  Rochester, New York 14624
                                                  Telephone: (585) 247-9000
                                                  Fax: (585) 247-7380
